Citation Nr: 1737034	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a kidney condition, to include as due to exposure to Agent Orange and jet fuel exposure.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of this case has been transferred to the Oakland, California RO.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicides during that service.

2.  The evidence demonstrates that the Veteran has been exposed to jet fuel during service.

3.  Chronic kidney disease with renal insufficiency is attributable to service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for chronic kidney disease with renal insufficiency have been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records (STRs) do not reveal findings of a kidney condition.  His June 1965, February 1966, March 1966, November 1967, and February 1969 medical examinations yielded normal findings.

Post-service, in April 2012, the Veteran's feet were swollen, consequently a kidney panel was performed.  In July 2012, the Veteran was diagnosed with chronic kidney disease stage 4.  A biopsy was taken of the Veteran's kidney and revealed mild to moderate tubulointestinal changes.  Also, he had 60 percent function of his kidneys.  No cause for his renal insufficiency was noted.

At the Veteran's September 2014 nephrology appointment, the treating physician stated that he had little doubt that the Veteran's kidney condition was due to delayed Agent Orange nephrotoxic effect.  He opined that the Veteran would need a renal transplant.

During a March 2015 VA appointment, the Veteran stated that he was on a transplant list for his kidneys.

In his August 2015 substantive appeal, the Veteran asserted that his kidney condition was due to his Agent Orange exposure in the Republic of Vietnam.  He stated that he was always relatively healthy and that there was no family history of kidney problems.

In January 2017, the Veteran's treating physician of five years opined that there was a high probability, much greater than not, that Agent Orange was the cause of the Veteran's renal insufficiency and stage 5 kidney disease, which will result in kidney failure and dialysis or a kidney transplant.  The physician reviewed the Veteran's record, medical chart, and existing literature on Agent Orange.  The physician stated that Agent Orange is responsible for many types of medical illness, although renal disease does not specifically appear on the list of causative conditions.  He stated that case reports in medical literature supported unexplained renal disease due to Agent Orange exposure, and that this applied to the Veteran as well.  There was no explanation for the Veteran's renal insufficiency.  He was generally healthy with no risks factors for kidney disease.  His kidney biopsy did not show any specific cause or any specific classic type of kidney issue.  

In a March 2017 supplement letter, the Veteran's treating physician opined that a second causal agent, JP-4 jet fuels, in the Veteran's service history more likely than not explains his stage 5 chronic kidney disease.  The Veteran reported that he was exposed to toxic chemicals that were present in JP-4 jet fuels used in military planes he piloted from 1966 to 1977.  JP-4 jet fuel was produced during that time for military purposes from the distillation of crude oil with the major components of gasoline and kerosene.  JP-4 jet fuel was a complex mixture of more than 260 aliphatic and aromatic hydrocarbon compounds, many of which are environmental pollutants such as benzene, hexane, toluene, and polycyclic aromatic hydrocarbons (PAHs) that are known to be toxic to humans.  Benzene and PAHs are carcinogens that caused the Veteran's kidney disease as the kidney acts as a conduit for many substances, including carcinogens in JP-4 jet fuel, to exit the body.  The physician cited studies that showed benzene and PAHs in JP-4 jet fuel caused kidney disorders and toxic chemicals contained in Agent Orange also caused kidney disorders.  Based on the above, the physician opined that the Veteran's dual in-service exposures to the carcinogenic compounds in JP-4 jet fuel and Agent Orange are most likely than not the causal agents for his later developed stage 5 chronic kidney disease.

The Veteran testified at the June 2017 Board hearing that he was routinely exposed to JP-4 jet fuel throughout his active duty as a pilot.  On occasion he would be the person that refueled aircraft.  He also asserted that he was exposed to Agent Orange while serving in Republic of Vietnam.  

In this case, the Veteran's treating physician was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The most probative evidence establishes that the Veteran's kidney condition is related to service.  Accordingly, service connection for chronic kidney disease with renal insufficiency is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this only need be an "as likely as not" proposition, which in this particular instance it is.


ORDER

Entitlement to service connection for chronic kidney disease with renal insufficiency is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


